DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because they are improperly labeled as “Figure 1”, “Figure 2”, etc. 37 CFR 1.84(u)(1) states that “[V]iew numbers must be preceded by the abbreviation ‘FIG.’”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: In view of the objection to the drawings outlined above, amend the specification to replace the word Figure with the abbreviation “FIG.” in paragraphs 0011-0021, 0079-0083, and 0085-0087 of the specification filed on 11/27/2019.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  In line 2, insert the word “is” before the word “selected” to place the claim in better grammatical form.  Appropriate correction is required.
 
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 15 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the at least one other accelerator" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. The parent claim does not recite any limitations regarding an accelerator other than the polyol-based accelerator recited in the independent claim. It is therefore unclear what component of the claimed composition this limitation is intended to refer to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2,  4-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiratsuchi et al, US3733284.
Example 15 of Shiratsuchi discloses a rubber composition prepared by combining (for claims 13, 14) polybutadiene, corresponding to the claimed elastomer (for claims 1, 6, 13, 14); sulfur, corresponding to the claimed cross-linking agent (for claims 1, 5, 13, 14), diethylene glycol, corresponding to the claimed polyol-based accelerator (for claims 1, 4, 13, 14); dibenzothiazyl disulfide,  corresponding to the claimed other accelerator which is a thiazole (for claims 8, 14), and zinc oxide, corresponding to the claimed additive which is an activator (for claims 10, 14). The prior art composition was then vulcanized at a temperature of 145 °C to form a cured rubber product (for claim 12) (abstract; Column 6, lines 1-19; Table 5).
Regarding claims 2, 7: As reported in Table 5, the composition of prior art Example 15 contains 80.0 parts polybutadiene, 2.0 parts sulfur and 1.0 parts diethylene glycol. Based on these values, it is calculated that the prior art composition contains 1.25 parts per hundred resin (phr) of diethylene glycol (for claim 2), 2.5 parts sulfur (for claim 7).

Claims 1, 2, 4-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jose et al, published in International Journal of Polymeric Materials and Polymeric Biomaterials vol. 27 (1995).
Jose discloses the production of a vulcanizate by combining (for claims 13, 14) a base rubber latex comprising natural rubber latex, corresponding to the claimed elastomer (for claims 1, 13, 14); sulfur, corresponding to the claimed cross-linking agent (for claims 1, 5, 13, 14); 1 phr of a combination of polyethylene glycol and glycerol, corresponding to the claimed polyol-based accelerator (for claims 1, 2, 4, 13, 14); zinc dithiocarbamate (ZDC), corresponding to the claimed other accelerator (for claims 8, 14); 
Regarding claim 6: As noted above, the prior art composition comprises natural rubber. One of ordinary skill in the art will recognize that natural rubber is a naturally occurring form of polyisoprene rubber, corresponding to the claimed elastomer.
Regarding claim 7: Jose teaches that the base latex comprises 167 parts of a 60% latex and 3.0 parts sulfur; based on these numbers it is calculated that the prior art composition contains approximately 1.5 phr sulfur.

Claims 1, 2, 4-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukich et al, EP1007376.
Lukich discloses a rubber composition prepared by combining (for claims 13, 14) 100 parts natural rubber, corresponding to the claimed elastomer which is a polyisoprene (for claims 1, 6, 13, 14); sulfur, corresponding to the claimed cross-linking agent (for claims 1, 5, 13, 14); an adhesion promoter which is resorcinol, corresponding to the claimed polyol-based accelerator (for claims 1, 4, 13, 14); zinc oxide, corresponding to the additive which is a activator (for claims 10, 14); and a sulfenamide accelerator, corresponding to the claimed other accelerator (for claims 8, 14) (page 3, line 31 to page 4, line 13). The prior art composition is cured (for claim 12) and used in the production of tires (abstract).
Regarding claims 2, 7: The prior art composition is described as containing 0.5 to 2.5 parts sulfur and 1 to 7 parts of the adhesion promoter per 100 parts rubber; note that these ranges are entirely encompassed by the ranges recited in the instant claims.

Claims 1, 2, 4-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson et al, US5354793.
Example 2 of Hudson (Column 6, lines 40-70) discloses a composition made by combining (for claims 13, 14) 100 parts of a blend of two EPDM rubbers, corresponding to the claimed at least one elastomer (for claims 1, 6, 13, 14); 1 part sulfur, corresponding to the claimed cross-linking agent (for claims 1, 5, 7, 13, 14); 2 parts polyethylene glycol, corresponding to the claimed polyol-based accelerator (for claims 1, 2, 4, 13, 14); bismuth dimethyl dithiocarbamate, corresponding to the claimed other accelerator (for claims 8, 14); and zinc oxide, corresponding to the claimed additive which is an activator (for claims 10, 14). The prior art rubber composition is cured to form vulcanized articles (for claim 12) (column 3, lines 20-30; column 5, lines 16-24).

Claims 1, 2, 4-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koichi, JP2007145986.
The examiner notes that a machine translation of Koichi was used in the preparation of this Office Action.
Example 1 of Koichi (page 6, lines 10-22; Table 1) discloses a composition made by combining (for claims 13, 14) 100 parts of natural rubber, corresponding to the claimed elastomer which is a polyisoprene (for claims 1, 6, 13, 14); 1.5 parts sulfur, corresponding 
Regarding the claimed other accelerator: Koichi discloses that the accelerator used in the Example was the commercially available compound Noxeller 64. Koichi further teaches that this compound is an example of a benzothiazole (page 3, lines 1-19) corresponding to the claimed other accelerator which is a thiazole (for claims 8, 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi, JP2007145986.
As discussed above, Koichi discloses the production of a curable rubber composition comprising natural rubber, a vulcanizing agent, and a polyol (page 1, lines 25-37). Koichi teaches that the prior art composition comprises 5 to 50 phr silica and that the amount of polyol is 5 to 17% by weight relative to the amount of silica (page 2, lines 3-6). Based on these numbers, it is calculated that the prior art composition contains 0.25 to 8.5 phr polyol, overlapping the claimed range (for claim 3). 
Said composition further comprises 0.1 to 10 phr zinc white (i.e., zinc oxide), corresponding to the claimed activator (for claim 11) (page 3, lines 42-45); 1 to 150 phr softener such as paraffinic oil, corresponding to the claimed process aid (for claim 11) (page 4, lines 33-38); 0.1 to 5 parts of an anti-aging agent such as 6 PPD, corresponding to the claimed antioxidant (for claim 11) (page 4, lines 20-25); 5 to 50 parts silica, corresponding to the claimed filler (for claim 11) (page 2, lines 22-28); and 0.1 to 3 parts of a vulcanization inhibitor such as N-cyclohexylthio phthalimide, corresponding to the claimed retarder (for claim 11) (page 4, lines 3-9); and a vulcanization accelerator such as N-cyclohexyl-2-benzothiazoyl sulfenamide (for claim 9) (page 3, lines 20-21).
Koichi does not particularly point to the production of a composition as defined in the instant claims.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve In re  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05). The ranges disclosed by the prior art overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a composition comprising the claimed amount of each component in view of the teachings of Koichi.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lukich et al, EP1007376.
As discussed earlier in this Action, Lukich discloses a rubber composition made by combining 100 parts natural rubber, sulfur, and 1 to 7 parts resorcinol, overlapping the claimed range.
Lukich does not particularly point to the production of a composition containing the claimed amount of polyol-based accelerator.
As noted above, the prior art range for the amount of resorcinol overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition comprising the required amount of resorcinol in view of the teachings of Lukich.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lukich et al, EP1007376 as applied to claims 1-8, 10, 12-14 above, and further in view of Webb et al, US2905737.
As discussed earlier in this Action, Lukich discloses a rubber composition made by combining natural rubber, sulfur as a vulcanizing agent, resorcinol, and a sulfonamide vulcanization accelerator.
Lukich is silent regarding the use of one of the recited compounds as an accelerator.
Webb discloses the production of natural rubber compositions used in the production of tires (column 1, lines 15-19), wherein said rubber composition is cured using a vulcanization system comprising sulfur and an accelerator (column 4, lines 54-66). As taught by Webb, cyclohexyl benzothiazole sulfenamide was known in the art to be an active accelerator that could be used to speed up the sulfur-based vulcanization process (column 5, lines 45-49).
Lukich and Webb both disclose the use of a vulcanizing system comprising sulfur and an accelerator. Additionally, as noted above, Lukich teaches the use of sulfenamide compounds as the accelerator of EP1007376. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Lukich by using cyclohexyl benzothiazole sulfenamide, taught by Webb to be a particularly active accelerator for sulfur curing, as the accelerator with the reasonable expectation of obtaining a final composition having an improved cure rate.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lukich et al, EP1007376 as applied to claims 1-8, 10, 12-14 above, and further in view of Bédard et al, US2015/0203668.
As discussed earlier in this Action, Lukich discloses a rubber composition made by combining natural rubber, sulfur as a vulcanizing agent, and resorcinol. The prior art composition further comprises 3 to 8 parts zinc oxide, corresponding to the claimed activator; 3 to 10 parts processing oil; and 40 to 60 parts carbon black, corresponding to the claimed filler (page 4, lines 1 to 8).
Lukich is silent regarding the use of one of the specified processing aids, one of the claimed antioxidants, and the specified retarder.
Bédard discloses the production of a rubber composition comprising an elastomer such as natural rubber (abstract) which is cured via the use of a vulcanization system comprising sulfur and an accelerator (¶0075, 0087-0088, 0178, 0212, Table 2A). As taught by Bédard, it was known in the art to modify such rubber compositions by adding 1 to 20% (i.e., 1 to 20 phr) paraffinic oil as a plasticizer (¶0077-0080), corresponding to the claimed process aid; 1 to 3% of 1,2-dihydro-2,2,4-trimethylquinoline as an anti-aging agent (¶0081-0083), corresponding to the claimed antioxidant; and 0.1 to 1%  N-cyclohexylthio phthalimide as a retarding agent (for claim 11), corresponding to the claimed retarder.
Lukich and Bédard both disclose the production of vulcanizable natural rubber compositions. As taught by Bédard, paraffinic oil, N-cyclohexylthio phthalimide, and 1,2-dihydro-2,2,4-trimethylquinoline were all known in the art as additives used in such compositions to improve their processability, prevent scorch, and improve anti-aging .
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al, US5354793.
As discussed earlier in this Action, Hudson discloses the production of a vulcanizable composition comprising EPDM, corresponding to the claimed elastomer, sulfur, corresponding to the claimed cross-linking agent, and polyethylene glycol, corresponding to the claimed polyol-based accelerator. Hudson teaches that the amount of polyethylene glycol in the prior art composition is in the range of 0.5 to 6.0 phr (column 3, lines 61-67).
Hudson does not particularly point to the production of a composition containing the claimed amount of polyol-based accelerator.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP § 2144.05(I)).
As discussed above, Hudson teaches the production of a composition which contains the same components-i.e., an elastomer, a cross-linking agent, and a polyol-based compound-as the claimed composition. Additionally, note that the difference between the prior art upper limit for the amount of polyethylene glycol (6 phr) and the claimed lower limit (6.5 phr) is small-only 0.5 parts per 100 parts elastomer. Because the difference between the prior art value and the claimed value is so small, an ordinary artisan would reasonably expect that the properties of the prior art composition would not be materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide evidence demonstrating the criticality of the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765